


117 HR 4135 IH: Arctic Security Initiative Act of 2021
U.S. House of Representatives
2021-06-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
117th CONGRESS1st Session
H. R. 4135
IN THE HOUSE OF REPRESENTATIVES

June 24, 2021
Mr. Gallagher (for himself and Mrs. Luria) introduced the following bill; which was referred to the Committee on Armed Services, and in addition to the Committee on Foreign Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned

A BILL
To require an independent assessment with respect to the Arctic region and establishment of the Arctic Security Initiative, and for other purposes.


1.Short titleThis Act may be cited as the Arctic Security Initiative Act of 2021.  2.Sense of Congress regarding the Arctic region and the establishment of the Arctic Security InitiativeIt is the sense of Congress that—
(1)the security, stability, and prosperity of the Arctic region are vital to the national interests of the United States; (2)the United States should posture a military capability in the region that is able to project power, deter acts of aggression, and respond, if necessary, to threats within and arising from the Arctic region;
(3)the defense of the United States and its allies from the People’s Republic of China, the Russian Federation, the Democratic People’s Republic of Korea, and any other aggressor remains a top priority; (4)persistent efforts by the Department of Defense to realign United States forces in the Arctic region, and commit additional assets to and increase investments in the Arctic region, are necessary to maintain a robust United States commitment to the Arctic region;
(5)the United States commitment to freedom of navigation and ensuring free access to sea lanes and overflights for the Navy and the Air Force remains a core security interest; and (6)the United States should continue to engage in the Arctic region by—
(A)strengthening alliances and partnerships; (B)supporting regional institutions and bodies such as the Arctic Council;
(C)building cooperative security arrangements; (D)addressing shared challenges; and
(E)reinforcing the role of international law, including respect for human rights. 3.Independent assessment (a)In generalNot later than February 15, 2022, the Commander of the United States Northern Command, in consultation and coordination with United States European Command and United States Indo-Pacific Command, the military departments, and defense agencies, shall conduct an independent assessment with respect to the activities and resources required, for fiscal years 2023 through 2027, to achieve the following objectives:
(1)The implementation of the National Defense Strategy and military service-specific strategies with respect to the Arctic region. (2)The maintenance or restoration of the comparative military advantage of the United States in response to great power competitors in the Arctic region.
(3)The reduction of the risk of executing operation and contingency plans of the Department of Defense. (4)To maximize execution of Department operation and contingency plans, in the event deterrence fails.
(b)ElementsThe assessment required by subsection (a) shall include the following: (1)An analysis of, and recommended changes to achieve, the required force structure and posture of assigned and allocated forces within the Arctic region for fiscal year 2027 necessary to achieve the objectives described in subsection (a), which shall be informed by—
(A)a review of United States military requirements based on operation and contingency plans, capabilities of potential adversaries, assessed gaps or shortfalls of the Armed Forces within the Arctic region, and scenarios that consider— (i)potential contingencies that commence in the Arctic region and contingencies that commence in other regions but affect the Arctic region;
(ii)use of near-, mid-, and far-time horizons to encompass the range of circumstances required to test new concepts and doctrine; and (iii)supporting analyses that focus on the number of regionally postured military units and the quality of capability of such units;
(B)a review of current United States military force posture and deployment plans within the Arctic region, especially of Arctic-based forces that provide support to, or receive support from, the United States Northern Command, the United States Indo-Pacific Command, or the United States European Command; (C)an analysis of potential future realignments of United States forces in the region, including options for strengthening United States presence, access, readiness, training, exercises, logistics, and pre-positioning; and
(D)any other matter the Commander determines to be appropriate. (2)A discussion of any factor that may influence the United States posture, supported by annual wargames and other forms of research and analysis.
(3)An assessment of capabilities requirements to achieve such objectives. (4)An assessment of logistics requirements, including personnel, equipment, supplies, storage, and maintenance needs to achieve such objectives.
(5)An assessment and identification of required infrastructure and military construction investments to achieve such objectives. (6)An assessment of security cooperation activities or resources required to achieve such objectives.
(7)An assessment and recommended changes to the leadership, organization, and management of Arctic policy, strategy, and operations among the combatant commands and military services. (c)Report (1)In generalNot later than February 15, 2022, the Commander of the United States Northern Command, in consultation and coordination with United States European Command and United States Indo-Pacific Command, shall submit to the congressional defense committees a report on the assessment required by subsection (a).
(2)FormThe report required by paragraph (1) may be submitted in classified form, but shall include an unclassified summary. (3)AvailabilityNot later than February 15, 2022, the Commander of United States Northern Command shall make the report available to the Secretary of Defense, the Under Secretary of Defense for Policy, the Under Secretary of Defense (Comptroller), the Director of Cost Assessment and Program Evaluation, the Chairman of the Joint Chiefs of Staff, the Secretaries of the military departments, and the chiefs of staff of each military service.
4.Arctic Security Initiative
(a)In generalThe Secretary of Defense shall carry out a program of activities to enhance security in the Arctic region, which shall be known as the Arctic Security Initiative (referred to in this section as the Initiative). (b)ObjectivesThe Initiative’s development and subsequent implementation shall be—
(1)consistent with the objectives described subsection (a) of section 3; and (2)informed by the assessment required by that subsection.
(c)ActivitiesThe Initiative shall carry out the following prioritized activities to improve the design and posture of the joint force in the Arctic region: (1)Modernize and strengthen the presence of the Armed Forces, including those with advanced capabilities.
(2)Improve logistics and maintenance capabilities and the pre-positioning of equipment, munitions, fuel, and materiel. (3)Carry out a program of exercises, war­games, education, training, experimentation, and innovation for the joint force.
(4)Improve infrastructure to enhance the responsiveness and resiliency of the Armed Forces. (5)Build the defense and security capabilities, capacity, and cooperation of allies and partners.
(6)Strengthen Arctic consultative mechanisms and collaborative planning. (d)Five-Year plan for the Initiative (1)In generalNot later than April 15, 2022, and each February 15 thereafter, the Secretary of Defense, in consultation with the Commanders of United States Northern Command, United States European Command, and United States Indo-Pacific Command, shall submit to the congressional defense committees a future years plan for the activities and resources of the Initiative that includes the following:
(A)A description of the activities and resources for the first fiscal year beginning after the date on which the report required by section 3(c) is submitted and the plan for not fewer than the four following fiscal years, organized by the activities described in subsection (c). (B)A summary of progress made towards achieving the objectives described in section 3(a).
(C)A summary of the activity, resource, capability, infrastructure, and logistics requirements necessary to achieve measurable progress in reducing risk to the ability of the joint force to achieve objectives in the Arctic region, including through investments in— (i)active and passive defenses against—
(I)manned aircraft, surface vessels, and submarines; (II)unmanned naval systems;
(III)unmanned aerial systems; and (IV)theater cruise, ballistic, and hypersonic missiles;
(ii)advanced long-range precision strike systems; (iii)command, control, communications, computers, intelligence, surveillance, and reconnaissance systems;
(iv)training and test range capacity, capability, and coordination; (v)dispersed resilient and adaptive basing to support distributed operations, including expeditionary airfields and ports, space launch facilities, and command posts;
(vi)advanced critical munitions; (vii)pre-positioned forward stocks of fuel, munitions, equipment, and materiel;
(viii)distributed logistics and maintenance capabilities; (ix)strategic mobility assets, including icebreakers;
(x)improved interoperability, logistics, transnational supply lines and infrastructure, and information sharing with allies and partners, including scientific missions; (xi)information operations capabilities;
(xii)bilateral and multilateral military exercises and training with allies and partners; and (xiii)use of security cooperation authorities to further build partner capacity.
(D)A detailed timeline for achieving the requirements identified under subparagraph (C). (E)A detailed explanation of any significant modification to such requirements, as compared to the Commander of United States Northern Command’s initial independent assessment for the first fiscal year and to plans previously submitted for each subsequent fiscal year.
(F)Any other matter Secretary of Defense considers necessary. (2)FormThe plan required under paragraph (1) shall be submitted in unclassified form, but may include a classified annex.
(3)Inclusion in budget materialsThe Secretary shall include such plan in the budget materials submitted by the Secretary in support of the budget of the President for fiscal year 2023 (submitted pursuant to section 1105 of title 31, United States Code). 5.General transfer authorityFunds may be made available to carry out this section through the transfer authority provided to the Department of Defense.

